O’Connor, J.,
dissenting.
{¶ 29} In a per curiam opinion released at the close of the 2006 court term, we addressed a simple, straightforward question: “Did the Industrial Commission abuse its discretion in finding that an employee voluntarily abandoned his employment, thus disqualifying himself from compensation for temporary total *256disability?” State ex rel. Gross v. Indus. Comm,., 112 Ohio St.3d 65, 2006-Ohio-6500, 858 N.E.2d 335, ¶ 1 (“Gross I ”).
{¶ 30} A clear majority of this court rendered an opinion with a similarly straightforward answer: no.
{¶ 31} The employee moved the court for reconsideration in response to our decision, a common but usually unsuccessful request by parties who do not prevail in their arguments before us. Nevertheless, in this case, we took the unusual step of agreeing to hear oral arguments solely on whether we should grant the motion for reconsideration. 113 Ohio St.3d 1420, 2007-Ohio-1280, 863 N.E.2d 175 (“It is ordered by the court, sua sponte, that oral argument shall be heard * * * and that argument shall be confined to the issue of whether the court should grant appellee’s motion for reconsideration”).
{¶ 32} After hearing those arguments and reviewing the supplemental briefing of the parties, a new majority of the court now determines not only that reconsideration is warranted but that we should vacate our prior decision and substitute one that reaches a different outcome. In reaching that conclusion, however, this majority’s opinion is based neither on straightforward application of existing legal authority nor on simple public policy.
{¶ 33} In an effort to present a more palatable decision without expressly overruling our precedent (including our evidently short-lived decision in this case), the majority goes to great lengths. It obfuscates the facts of this case and our holding in Gross I. It ignores the abuse-of-discretion standard. In so doing, the majority steps well beyond the bench to proclaim a new exception in the law that it suggests is not the result of judicial activism but, rather, of deference to the legislature. I disagree with that characterization and with the majority’s analysis and holding in this case. I believe that the majority’s decision is fraught with peril for Ohioans in service-oriented and industrial workplaces and that it is unfair to employers who rightfully attempt to enforce safety rules for the well-being of their employees and consumers. I strongly dissent.

Gross I

{¶ 34} Because the majority takes liberties with its representation of our decision in Gross I, at the outset I must reiterate portions of it here for the reader less familiar with it.
{¶ 35} In Gross I, we concluded that there had been no showing that the commission abused its broad discretion in finding that David Gross voluntarily abandoned his employment by repeatedly disregarding clear warnings that his conduct in operating workplace equipment was endangering himself and others. The commission’s findings, which we are bound to accept, see, e.g., State ex rel. McClain v. Indus. Comm. (2000), 89 Ohio St.3d 407, 408, 732 N.E.2d 383 (“The *257commission alone is responsible for evaluating evidentiary weight and credibility”), were summarized in Gross I:
{¶ 36} “During his orientation, [Gross] was given an employee handbook. One of the safety rules in the handbook stated:
{¶ 37} “ ‘[The employer] wants to have a safe place for you to work — and safety is an important part of your job. To help prevent accidents — follow these safety tips:
{¶ 38} “ ‘ * * *
{¶ 39} “ ‘Follow all warnings and instructions about the safe operation of all equipment. Never boil water in a cooker to clean it.’ (Emphasis sic.)” Gross 7, 112 Ohio St.3d 65, 2006-Ohio-6500, 858 N.E.2d 335, at ¶ 2-5.
{¶ 40} The commission also found that the handbook set forth “critical violations,” i.e., offenses for which employees could be terminated “right away.” Id. at ¶ 6-7. One such critical violation was an employee’s violation of health or safety guidelines that “cause or could cause illness or injury of anyone.” Id. at ¶ 9. There is no dispute that Gross received the handbook. Id. at ¶ 10.
{¶ 41} In addition, there was “[a] warning label affixed to the top of the 690 Henny-Penny gas pressure cooker at Gross’s workplace [that] reminded employees that they should ‘not close the lid with water or cleaning agents in the cook pot’ ” but that “[d]espite this warning and the one in the employee handbook, [a supervisor] observed Gross on one occasion putting water into the cooker to clean it. [The supervisor] confronted Gross, explaining the proper cleaning procedure and stressing that adding water to the cooker could cause serious injuries.” Gross I, 112 Ohio St.3d 65, 2006-Ohio-6500, 858 N.E.2d 335, at II 11.
{¶ 42} On the day of the injury, a co-worker “saw Gross again putting water into the cooker. [The co-worker] immediately told him to stop and clean it out the proper way. Moments later, a second co-worker warned Gross not to open the cooker’s lid, as the now boiling water was under extreme pressure. Gross ignored both men and opened the lid, severely burning himself and [them.]” Id. at ¶ 12.
{¶ 43} In other words, Gross ignored the same important safety warning he had received at least five times in two months of employment: (1) the warning in the employee handbook, (2) the warning of the manufacturer, (3) the warning of his supervisor, and (4 and 5) the two warnings of the co-workers injured by Gross’s misconduct. In light of the gravity of Gross’s misconduct, our original opinion noted that an immediate termination “may not have been unwarranted.” Id., 112 Ohio St.3d 65, 2006-Ohio-6500, 858 N.E.2d 335, at ¶ 24.
{¶ 44} Nevertheless, Gross’s employer did not fire Gross on the spot. Id. Rather, the employer commenced an investigation in which it collected and *258reviewed witnesses’ statements, the events leading up to the incident, and the incident itself. After concluding its investigation, the employer determined that Gross’s employment should be terminated.
{¶ 45} Contrary to the assertions of the court of appeals and the majority here, the employer’s termination letter to Gross did not “establish} ] that his discharge was related to his industrial injury.” Majority opinion, ¶ 24. Rather, in the letter terminating his employment, the employer stated that it “cannot and will not tolerate employees who pose a danger to themselves and others based upon their refusal or failure to follow instructions and recognized safety procedures.” The employer reiterated Gross’s repeated disregard of safety policies and warnings, and noted that those violations of safety policies were identified as “critical violations” for which he knew his employment could be terminated. The letter concluded, “Pursuant to those sections of the Handbook [requiring employees to follow safety rules], and our investigation, your employment * * * is hereby terminated * * *.” Thus, the employer’s focus was properly on Gross’s intentional (not negligent) conduct in repeatedly violating the safety rules for the workplace, not on his injury.
{¶ 46} The dissent in Gross I conceded that his employer “may have been justified in terminating Gross for misconduct,” id., 112 Ohio St.3d 65, 2006-Ohio-6500, 858 N.E.2d 335, at ¶ 38 (Lundberg Stratton, J., dissenting), and there can be no dispute that the employer had reason to discharge him for his willful violations of safety rules. That fact, i.e., that this case presents a unique factual situation in which it is undisputed that Gross was fired for violation of safety rules that posed a danger to him and to his co-workers, is significant and should inform the majority’s analysis. After all, that fact was significant to the commission when it analyzed whether the test for voluntary abandonment that we set forth in State ex rel. Louisiana-Pacific Corp. v. Indus. Comm. (1995), 72 Ohio St.3d 401, 403, 650 N.E.2d 469, was satisfied.
{¶ 47} According to the Louisiana-Pacific test, the commission assessed whether Gross violated a written work rule that (1) defined clearly the prohibited conduct, (2) had been identified by the employer as an offense for which termination may result, and (3) was known or should have been known by the employee. As we held in Gross I, the commission correctly found that Louisiana-Pacific was satisfied.
{¶ 48} Indeed, this majority does not contend otherwise. But, as more fully described below, it attempts to evade the result compelled by Louisiana-Pacific by creating a new, and quite dangerous, precedent that presents an exception to the rule of Louisiana-Pacific that neither this court nor any other has recognized previously. Remarkably, the majority even suggests that its deliberate *259departure from established law is not the result of its own activism but, rather, is somehow required by deference to the legislature.

Gross II

{¶ 49} In its analysis of the commission’s application of Louisiana-Pacific to the facts of this case, the majority curiously refers to only one source (and, arguably, the most innocuous one) of Gross’s knowledge of the safety rule that he twice violated — the employee handbook’s provision directing employees to follow all warnings and instructions about the safe operation of equipment and its specific admonishment never to boil water in the fryer. After minimizing the facts, the majority attempts to minimize the application of valid case law and the proper role of the court.
{¶ 50} The majority first leaps to the conclusion that the strict application of Louisiana-Pacific in this case is inappropriate because the actions that gave rise to Gross’s termination (his deliberate failure to follow safety rules, thereby endangering himself and others) also gave rise to his injury. In the interests of efficiency, I will set to the side the question of whether direct application of a legal standard to the facts of a given case is a strict application, and focus on the majority’s conclusion that Louisiana-Pacific should not be applied in this case because “the voluntary abandonment doctrine has been applied only in postinjury circumstances in which the claimant, by his or her own volition, severed the causal connection between the injury and loss of earnings that justified his or her TTD benefits.” Majority opinion, ¶ 19. I disagree.
{¶ 51} The majority’s decision creates an entirely new exception in our workers’ compensation law, so that an employee who was discharged for repeatedly violating safety rules can maintain compensation for temporary total disability (“TTD”) if he is injured in the process of effectuating his misconduct. That exception is without any support in the law or in public policy.
{¶ 52} The paucity of legal authority is patent. Absolutely nothing in Louisiana-Pacific suggests, yet alone requires, that its rule cannot be applied in cases in which the violation of clearly defined, prohibited conduct results in an injury to the employee. Nothing in our past decisions has suggested that the voluntary-abandonment doctrine may be applied only in cases involving postinjury conduct. The new majority cites not a single case or statute from Ohio or elsewhere that suggests such a rule has been recognized. The artificial distinction between an injury that arises before a violation of a safety rule and one that occurs contemporaneously with the violation, or one that arises after the violation has been completed, is a dubious one in the law.
{¶ 53} The majority’s generosity in carving out a generous exception in the law for the benefit of this case also lacks support in public policy.
*260{¶ 54} Workers’ compensation coverage is rightfully extended to employees who act unwisely, negligently, or stupidly. See R.C. 4123.01(C), defining injury, and R.C. 4123.54, conferring benefits with no exception for fault. We have adhered to that rule for nearly 100 years, based on the principle that workers’ compensation is a “mutual compromise between the interests of the employer and the employee,” Blankenship v. Cincinnati Milacron Chem., Inc. (1982), 69 Ohio St.2d 608, 614, 23 O.O.3d 504, 433 N.E.2d 572, in which fault plays no part. But the bargain that gives rise to workers’ compensation has never extended succor to every employee or the absolute entitlement to TTD that the majority now offers to workers who happen to be injured in the workplace.
{¶ 55} Not a single member of the majority disputes that Gross could have been fired for misconduct. Even though that termination would satisfy the rationale for the voluntary-abandonment doctrine, the majority holds, as a matter of law, that the commission cannot apply the doctrine in this case, simply because Gross happened to be injured as a result of his misconduct. Though that conclusion is troubling, it is not nearly as troubling as the analysis upon which it rests.
{¶ 56} The General Assembly has excluded employees who intentionally inflict injuries on themselves and those whose injuries are caused by alcohol or drug abuse. R.C. 4123.54(A).3 Such enactments are grounded on common sense, and before today we similarly had the common sense to recognize that employees may exclude themselves from TTD benefit by voluntarily abandoning their jobs. Common sense, however, isn’t always so common.
{¶ 57} After recognizing that the legislature enacted the exceptions to eligibility for benefits that are set forth in R.C. 4123.54, the majority asserts that “[i]t is the role of the legislature, not the judiciary, to carve out exceptions to a claimant’s eligibility for TTD compensation.” ¶ 20, supra. I, too, am aware that this court “is not now, nor has it ever been, a judicial legislature.” Ritchey Produce Co., Inc. v. Ohio Dept. of Adm. Servs. (1999), 85 Ohio St.3d 194, 206, 707 N.E.2d 871. But if this case rests simply on whether it is for the legislature alone to create exceptions to a worker’s eligibility for benefits, then this majority’s work is not done. It should engage promptly to overrule our decision in Louisianar-Pacific because the voluntary-abandonment doctrine from which this case arises is a judicially created exception rather than an exception created by the legislature. The majority, however, makes no effort to apply the Galatis analysis here. See Westfield Ins. Co. v. Galatis, 100 Ohio St.3d 216, 2003-Ohio-5849, 797 N.E.2d 1256.
*261{¶ 58} The court should either follow the law as we have recognized it, or it should overrule it. Instead of doing one or the other, the majority admonishes that exceptions to workers’ compensation may arise only from legislative action, but seems quite content to allow some judicially created exceptions to TTD per Louisiana-Pacific but not others.
{¶ 59} Moreover, although the new holding in this case is cloaked in purported deference to the legislature, the majority ignores the fact that in the decade that has passed since our decision in Louisianar-Pacific, the legislature has not acted or intervened in response to the decision. Nor did the General Assembly respond in the 20 years since we recognized the concept of voluntary abandonment that was first articulated by the court of appeals in State ex rel. Jones & Laughlin Steel Corp. v. Indus. Comm. (1985), 29 Ohio App.3d 145, 147, 29 OBR 162, 504 N.E.2d 451.
{¶ 60} We must presume that the legislature knew of our decisions, and thus its silence is notable. After all, there is no doubt that the General Assembly can act strongly, and often does, in response to decisions that it believes were decided wrongly or in which it believes a legislative prerogative was usurped. See, e.g., Shay v. Shay, 113 Ohio St.3d 172, 2007-Ohio-1384, 863 N.E.2d 591, ¶ 25; Am.Sub. S.B. No. 20, Section 10, effective Oct. 20, 1994, 145 Ohio Laws, Part I, 204, 238, denouncing Savoie v. Grange Mut. Ins. Co. (1993), 67 Ohio St.3d 500, 620 N.E.2d 809; Fostoria Daily Rev. Co. v. Fostoria Hosp. Assn. (1988), 40 Ohio St.3d 10, 11, 531 N.E.2d 313; cf. Yost v. Yost, Scioto App. No. 02CA2852, 2003-Ohio-3754, 2003 WL 21652172.
{¶ 61} Legislative inaction may well suggest approval of judicial decision, Lonzrick v. Republic Steel Corp. (1966), 6 Ohio St.2d 227, 247-248, 35 O.O.2d 404, 218 N.E.2d 185 (Taft, C.J., dissenting). I suggest that one reason for the legislative inaction in this case is that the voluntary-abandonment doctrine, even if judicially created in some sense, is based firmly on statutory principle.
{¶ 62} After noting that under R.C. 4123.56, a temporary total disability is one that prevents a worker from returning to his former position of employment, the court of appeals explained in Jones & Laughlin how voluntary abandonment of employment precluded compensation for the temporary disability:
{¶ 63} “A worker is prevented by an industrial injury from returning to his former position of employment where, but for the industrial injury, he would return to such former position of employment. However, where the employee has taken action that would preclude his returning to his former position of employment, even if he were able to do so, he is not entitled to continued temporary total disability benefits since it is his own action, rather than the industrial injury, which prevents his returning to such former position of employ*262ment.” State ex rel. Ashcraft v. Indus. Comm. (1987), 34 Ohio St.3d 42, 43-44, 517 N.E.2d 533.
{¶ 64} That straightforward understanding should fully apply here, given that it fits fully within the facts of this case and that we have adhered consistently to this concept since Ashcraft.
{¶ 65} Our decisions in the voluntary-abandonment cases merely recognize that an employee who is discharged as a consequence of behavior that he willingly undertakes and should have expected to result in discharge may be considered to have voluntarily abandoned his position, State ex rel. McCoy v. Dedicated Transport, Inc., 97 Ohio St.3d 25, 2002-Ohio-5305, 776 N.E.2d 51, ¶ 8; Louisiana-Pacific, 72 Ohio St.3d at 403, 650 N.E.2d 469, even if the misbehavior is related to the injury sustained in the workplace, such as when an employee fads to return to work without notice to the employer after being released from medical leave by a physician, Louisiana-Pacific, 72 Ohio St.3d at 403, 650 N.E.2d 469.
{¶ 66} I also believe that the General Assembly permitted the voluntary-abandonment doctrine to be developed as a valid exercise of judicial interpretation of the workers’ compensation laws because in developing it we did not intrude into policy-making that could increase the costs that Ohio consumers ultimately pay for the costs of the workers’ compensation system by expanding its scope. See Arrington v. DaimlerChrysler Corp., 109 Ohio St.3d 539, 2006-Ohio-3257, 849 N.E.2d 1004, ¶ 13, quoting Bailey v. Republic Engineered Steels, Inc. (2001), 91 Ohio St.3d 38, 41, 741 N.E.2d 121 (“the act ‘provides the statutory mechanism for providing cash-wage benefits and medical care to victims of work-connected injuries and for allocating the ultimate cost of such injuries to consumers by augmenting the cost of goods or services that are a product of that work in order to reimburse employers for a prescribed insurance premium’ ”). At one time, the new majority here also seemed to believe that if the public is to ultimately bear these costs, they should be imposed by their legislators in the General Assembly, not by their judges. See McCrone v. Bank One Corp., 107 Ohio St.3d 272, 2005-Ohio-6505, 839 N.E.2d 1, ¶ 42 (Lundberg Stratton, O’Con-nor, and O’Donnell, JJ., concurring) (“Perhaps a purely psychological or psychiatric condition should be a compensable injury for purposes of workers’ compensation; however, it is not mandated under Section 35, Article II of the Ohio Constitution or subject to coverage under the current workers’ compensation laws. It is a matter for our General Assembly, and I urge our legislators to consider extending workers’ compensation to these injuries. However, I would not mandate coverage by judicial fiat”). This majority now turns that understanding away and expands coverage that did not exist previously.
*263{¶ 67} I believe that the commission, in its discretion, could properly categorize this case within the voluntary-abandonment doctrine. Our original decision in this case merely reflected that opinion: that it was not an abuse of discretion, on the facts of this case, for the commission to find that Gross voluntarily abandoned his position by repeatedly disregarding his employer’s written rules on safety. As we suggested in our unanimous opinion in State ex rel. Ohio Treatment Alliance v. Paasewe, 99 Ohio St.3d 18, 2003-Ohio-2449, 788 N.E.2d 1035, ¶ 6, the commission and the courts may distinguish between cases in which the employee’s termination is based on intentional misconduct. I do not believe that Gross or the new majority in this case presents us with a valid reason to depart from our precedent that permits the commission to find that intentional misconduct can give rise to a finding of voluntary abandonment.
{¶ 68} The dissent in Gross I feared that our decision would invite abuse by employers. That concern, however, should be negated by the limited fact pattern with which we are presented in this case and by our precedent, which indicates clearly that we will not hesitate to scrutinize a claim of termination based on misconduct to ensure that it is not a pretext for termination based on a workers’ compensation claim. See, e.g., State ex rel. Nick Strimbu, Inc. v. Indus. Comm., 106 Ohio St.3d 173, 2005-Ohio-4386, 833 N.E.2d 286, ¶ 10 (affirming the commission’s “prerogative” to reject an argument of voluntary abandonment if it found that the misconduct was inadvertent rather than deliberate); Paasewe, 99 Ohio St.3d 18, 2003-Ohio-2449, 788 N.E.2d 1035, at ¶ 7 (“we have carefully scrutinized — and will continue to carefully scrutinize — claims for TTC that are close in time to a claimant’s termination”). Indeed, in State ex rel. Pretty Prods., Inc. v. Indus. Comm. (1996), 77 Ohio St.3d 5, 670 N.E.2d 466, we strongly suggested that if a “claimant had been fired because of her industrial injury,” id. at 8, 670 N.E.2d 466, a finding of involuntary departure, which does not bar TTD, see id. at 7, 670 N.E.2d 466, citing State ex rel. Rockwell Internatl. v. Indus. Comm. (1988), 40 Ohio St.3d 44, 531 N.E.2d 678, could be sustained.
{¶ 69} But the new majority insists that we should ignore that body of law and create an entirely new exception that inures to the benefit of Gross merely because he was injured while playing Russian roulette with safety rules, a conscious decision that had a substantial likelihood of injuring him and his coworkers. I cannot countenance such a result.
{¶ 70} Drawing distinctions between the facts of our prior voluntary-abandonment cases and the facts of this case is not, in and of itself, a failing. But a myopic focus on the temporal proximity of the misconduct and the injury blinds the majority to the important rationale that underlies the voluntary-abandonment rule: “discharge, like incarceration, is often a consequence of behavior that the claimant willingly undertook, and may thus take on a voluntary character.” State *264ex rel. Watts v. Schottenstein Stores Corp. (1993), 68 Ohio St.3d 118, 121, 623 N.E.2d 1202.
{¶ 71} It is absurd to create an exception to our law so that an employee who acts in clear violation of his employer’s rules remains eligible for TTD while, at the same time, we adhere to our precedent for other employees so that they are denied TTD benefits if the rules they violate or the misconduct they commit is not sufficiently inextricable from their injuries — even if there is no dispute that the misconduct is connected to a workplace injury. Let us make no mistake as to the effect of the majority’s holding: its practical effect will be to afford TTD to the most dangerous and egregious workplace violators who happen to have caused injury to themselves and others, while permitting the denial of TTD to the more mundane violators. Those who work in environments in which the safety rules are most important are the ones who will bear the risks of the majority’s decision most heavily.
{¶ 72} Though I have some concern for their safety, I am not unsympathetic to a young man who is severely burned for any reason, including misconduct. But unlike the majority, I do not believe that Gross’s youth and inexperience should be of any moment in our analysis, because this case rests on the undisputed premise that the employer rightfully terminated him for repeated, willful misconduct that is not excused by age or immaturity.
{¶ 73} This young man accepted employment. By doing so, he agreed to perform the tasks of the position, including the proper cleaning of the fryer, and the employer agreed to pay him a fair wage. That the correct method of performing the task was unpleasant is simply a reflection of what we call “work” or a “job.” He and his co-workers, who undoubtedly included Gross’s peers, i.e., young people who often enter the workforce for the first time with little skill and maturity, could choose to perform the admittedly unpleasant job as directed by their supervisors, resign their employment if they did not wish to do so, or be terminated if they did not do the tasks assigned in accordance with the employer’s safety policies and written rules. That is a basic understanding of the free-market workplace, and a lesson many young people learn (or should learn) when they enter the workplace. Our holding in Gross I merely stated a corollary to that rule: voluntary abandonment of employment has the consequence of voluntarily abandoning TTD benefits.
{¶ 74} In its rush to render a judgment that accommodates Gross, the majority refuses to permit the commission to apply a valid decision of this court because it does not like the result that follows. But there is no validity in a decision that ultimately rests on nothing more than sympathy and a patently unfair characterization that Gross I was based on fault and permitted the use of negligence analysis in the workers’ compensation scheme. In fact, we expressly disavowed *265that notion, finding that this case rests on willful, and not negligent, conduct. Gross I, 112 Ohio St.3d 65, 2006-Ohio-6500, 858 N.E.2d 335, ¶ 32. It is at best disingenuous to imply that we invited negligence into the equation or that the denial of TTD compensation was based on fault.
{¶ 75} This is not an instance of horseplay in the workplace gone awry. The denial of TTD to Gross was based on the commission’s finding that he had voluntary abandoned his employment by intentional disregard of his employer’s rule, not because he was at fault for the injuries that ensued or because he was injured as a result of the misconduct. I am not prepared to say that that conclusion was so arbitrary or capricious that it constituted an abuse of discretion and cannot stand. In State ex rel. Avalon Precision Casting Co. v. Indus. Comm., 109 Ohio St.3d 237, 2006-Ohio-2287, 846 N.E.2d 1245, ¶ 9, we described our deference to the commission: “ ‘The appropriate standard guiding our review is whether there is “some evidence” in the record to support the commission’s decision. * * * If so, then the commission will not be deemed to have abused its discretion, and the granting of the writ of mandamus to correct an abuse of discretion is not warranted.’ State ex rel. Secreto v. Indus. Comm. (1997), 80 Ohio St.3d 581, 582-583, 687 N.E.2d 715. This court’s role is not to ‘micromanage the commission as it carries out the business of compensating for industrial/occupational injuries and illnesses.’ State ex rel. Mobley v. Indus. Comm. (1997), 78 Ohio St.3d 579, 584, 679 N.E.2d 300.”
{¶ 76} Nor, for the reasons stated above, do I believe that the commission went beyond the scope of well-settled law. Even if we were to concede, and we do not, that the commission’s application of Louisianar-Pacific was not entirely correct, that error would not satisfy the abuse-of-discretion standard, which requires Gross to show “more than an error of law or of judgment.” State v. Adams (1980), 62 Ohio St.2d 151, 157, 16 O.O.3d 169, 404 N.E.2d 144.
{¶ 77} Finally, for prudential concerns, I believe that we must remember that this matter is before us on a motion for reconsideration. Apart from my belief that the new majority’s holding lacks legal merit, I am not satisfied that the appellant has discharged his burden for reconsideration.
{¶ 78} The standard for reconsideration is nebulous, but we have suggested that we grant such motions when persuaded, “upon reflection,” to deem our prior decision as having been made in error. See, e.g., State ex rel. Huebner v. W. Jefferson Village Council (1996), 75 Ohio St.3d 381, 383, 662 N.E.2d 339. As set forth in our rules, “A motion for reconsideration * * * shall not constitute a reargument of the case * * S.CtPrac.R. XI(2).
{¶ 79} We are not presented with any new fact or legal argument that we failed to consider in Gross I. The grounds for reconsideration set forth by the majority are largely claims that have been made, and rejected, previously. They are *266nothing more than a reargument of the case and, accordingly, our rules should prevent us from considering it, see, e.g., State ex rel. Shemo v. Mayfield Hts., 96 Ohio St.3d 379, 2002-Ohio-4905, 775 N.E.2d 493, ¶ 9, even if the members of the new majority are not wholly persuaded that the original decision was correct. Toledo Edison Co. v. Bryan (2001), 91 Ohio St.3d 1233, 1234, 742 N.E.2d 655 (Pfeifer, J., concurring).
Hochman & Plunkett Co., L.P.A., Gary D. Plunkett, Brett R. Bissonnette, and Todd T. Miller, for appellee David M. Gross.
Scheuer, Mackin & Breslin, L.L.C., Edna Scheuer, Robert S. Corker, and Salvatore A. Gilene, for appellant.
Marc C. Dann, Attorney General, Elise Porter, Gerald H. Waterman, and Andrew J. Alatis, Assistant Attorneys General, for appellee Industrial Commission.
Philip J. Fulton Law Office and Philip J. Fulton, urging reconsideration for amicus curiae Ohio Academy of Trial Lawyers.
Stewart Jaffy & Associates Co., L.P.A., Stewart R. Jaffy, and Marc J. Jaffy, urging reconsideration for amicus curiae Ohio AFL-CIO.
Benesch, Friedlander, Copian & Aronoff, L.L.P., N. Victor Goodman, and Mark D. Tucker, urging reconsideration for amicus curiae Ohio State Building and Construction Trades Council.
Stephen E. Mindzak Law Offices, L.L.C., Stephen E. Mindzak, and Shareef S. Rabaa, urging reconsideration for amicus curiae United Auto, Aerospace & Agricultural Implement Workers of America.
{¶ 80} There is no showing that we wrongly decided this case in the first instance. I am left with the firm belief that we are not reconsidering our prior decision as much as we are simply retreating from it in the face of public criticism. Having considered the supplemental arguments by appellee and amici, I would deny the motion for reconsideration.
Lanzinger, J., concurs in the foregoing opinion.

. It could be argued reasonably that those exceptions to the general rule reflect some legislative awareness of “fault” on the part of the employee, but that does not render the exceptions unconstitutional or improper.